Citation Nr: 1022372	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  09-46 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional compensation based on spouse 
dependency for the period of March 1, 2004 through November 
30, 2008. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney

INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1944 to July 1946.  Service in World War II and 
receipt of the Air Medal and Purple Heart are indicated by 
the evidence of record.  The Veteran was a prisoner of war 
from March 1945 to August 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2009 administrative action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Waco RO in March 2010.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural development.  

The evidence of record indicates that the Veteran's wife died 
on February 5, 2004.  On April 9, 2005, he married his 
current spouse.  The Veteran did not immediately notify the 
VA of the death of his former spouse or his new marriage.  

In a November 2008 letter, the RO informed the Veteran that 
he was responsible for reporting any changes in the number of 
his dependents.  In response, the Veteran completed the 
attached questionnaire and listed his new wife as a 
dependent.  The form was returned to VA the same month. 

In the above-mentioned December 2008 administrative action, 
the RO reduced the Veteran's disability payments based on the 
change in his dependency status.  Specifically, the Veteran's 
disability benefit payments were reduced from the month 
following his wife's death until the date he notified VA of 
his new marriage, March 1, 2004 through November 30, 2008.  
An audit was performed which revealed that the Veteran was 
overpaid by $7,695.00 during this time period.  

The Veteran has perfected an appeal as to whether he is 
entitled to additional compensation based on spouse 
dependency for the period from March 1, 2004 through November 
30, 2008.  The record also indicates that the Veteran has 
requested a waiver of the $7,695.00 overpayment.  These two 
issues are inextricably intertwined.  In other words, if an a 
waiver is granted for his overpayment, this may impact his 
claim for additional compensation based on spouse dependency.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other].  Action on the 
Veteran's claim of entitlement to additional compensation 
based on spouse dependency is therefore deferred. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  VBA should adjudicate the Veteran's 
pending claim of entitlement to a waiver 
of overpayment of VA compensation benefits 
for a dependent spouse in the amount of 
$7,695.  Only if the Veteran perfects an 
appeal of this decision, and after 
appropriate appellate development has been 
completed, should the issue be certified 
to the Board for adjudication.

2.  After undertaking any additional 
development deemed by it to be appropriate, 
VBA should then readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



